IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


CHARLES PARKER,                            :   No. 2 EAP 2020
                                           :
                       Appellant           :   Appeal from the Order of
                                           :   Commonwealth Court dated
                                           :   September 16, 2019 exited on
                 v.                        :   September 17, 2019 at No. 252 MD
                                           :   2017.
                                           :
D.O.C. et al.,                             :
                                           :
                       Appellees           :


                                     ORDER


PER CURIAM                                        DECIDED: August 18, 2020
      AND NOW, this 18th day of August, 2020, the order of the Commonwealth Court

is AFFIRMED.